UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-6755



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


EDWARD M. MCFADDEN, a/k/a Buckboy McFadden,
a/k/a Mike McFadden,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. Cameron M. Currie, District Judge.
(CR-98-164)


Submitted:   March 20, 2003                 Decided:   March 25, 2003


Before WILLIAMS and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Edward M. McFadden, Appellant Pro Se.    William Earl Day, II,
Assistant United States Attorney, Florence, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Edward M. McFadden appeals the district court’s order denying

his motion to order the government to move for a Fed. R. Crim. P.

35(b) reduction in his sentence.       We have reviewed the record and

find no reversible error.   Accordingly, we affirm for the reasons

stated by the district court.   See United States v. McFadden, No.

CR-98-164 (D.S.C. filed Apr. 11, 2002, entered Apr. 15, 2002).      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                             AFFIRMED




                                   2